Exhibit 23.2 CONSENT OF INDEPENDENT AUDITOR The Board of Directors Covenant Transportation Group, Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-134939, 033-88686, 333-2654, 333-67559, 333-37356, 333-50174, 333-88486, 333-105880, and 333-174582) of Covenant Transportation Group, Inc. of our report dated February 22, 2012, relating to our audit of the balance sheet of Transport Enterprise Leasing, LLC as of December 31, 2011, and the related statements of income and changes in members’ equity and cash flows for the seven months then ended. /s/ Lattimore Black Morgan & Cain, PC Chattanooga, Tennessee March 7, 2012 Back to Form 10-K
